DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
This OA is in response to the amendment filled on 12/30/2020 that has been entered, wherein claims 1-20 are pending,
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,893,127 in view of Kasahara and Lee (US 2013/0049184 A1) of record.
Regarding claim 1, claim 1 of U.S. Patent No. US 9,893,127 recites an organic light emitting diode display, comprising: 
a substrate comprising a major surface; a plurality of electrodes positioned over the substrate; 

a spacer positioned over the pixel defining layer, wherein the plurality of electrodes comprises first electrodes, second  electrodes and third electrodes, and the plurality of openings comprises a first openings, second openings and third openings overlapping the first electrodes, second  electrodes and third electrodes, 
wherein the spacer comprises at least a portion placed within an imaginary polygon defined by two third electrodes neighboring each other, and one of the first electrodes and one of the second electrodes neighboring each other, 
and wherein a cross section in which the spacer is cut in a direction parallel to the major surface of the substrate has a shape having a polygonal shape. 

Claim 1 of U.S. Patent No. US 9,893,127 does not recite the first and second electrodes are alternately disposed along a first column, the third electrodes are disposed along a second column, and wherein the spacer has at least one side that is not parallel to all sides of the plurality of openings.  

Kasahara teaches an organic light emitting diode display(Fig. 3), wherein the first and second electrodes(please see examiner modified Fig. 3) are alternately disposed along a first column, the third electrodes are disposed along a second column, and wherein the spacer(23, ¶0032) has at least one side(wherein the spacer is circle and thus has no sides that are parallel to the opening in IS with 24)  that is not parallel to all sides of 

Regarding claim 2, claim 2 of U.S. Patent No. US 9,893,127 recites the organic light emitting diode display of claim 1, wherein the plurality of electrodes further comprises fifth and sixth electrodes, wherein the plurality of openings comprise fifth and sixth openings overlapping the fifth and sixth electrodes, respectively, when viewed in the viewing direction, 
wherein the device comprises first and second pixels, each of which comprises first, second and third sub-pixels, the first, second and third sub-pixels configured to emit colored light having colors different from one another, 
wherein the first, third and fifth openings belong to the first, second and third sub-pixels of the first pixel, respectively, wherein the second, another third and sixth openings belong to the first, second and third sub-pixels of the second pixel, respectively, wherein the first, second, fifth and sixth openings are arranged such that their long sides are substantially parallel to each other when viewed in the viewing direction, wherein the third openings are arranged such that their long sides are 

Claim 2 of U.S. Patent No. US 9,893,127 does not recite the first, second, and third openings comprise first, second, and third corners, respectively, wherein the first, second, and third corners neighbor one another when viewed in a viewing direction perpendicular to the major surface.

Claim 3 of U.S. Patent No. US 9,893,127 does not recite the first, second, and third openings comprise first, second, and third corners, respectively, wherein the first, second, and third corners neighbor one another when viewed in a viewing direction perpendicular to the major surface.

Regarding claim 3, claim 3 of U.S. Patent No. US 9,893,127 recites the organic light emitting diode display of claim 2, wherein, when viewed in the viewing direction, the spacer does not comprise a portion disposed between the first and second openings, between the first and third openings, between the second and fourth openings or between the third and fourth openings.

Regarding claim 4, claim 15 of U.S. Patent No. US 9,893,127 recites the organic light emitting diode display of claim 1, wherein the pixel defining layer further comprises a 

Regarding claim 5, claim 4 of U.S. Patent No. US 9,893,127 recites the organic light emitting diode display of claim 1, wherein each of the first, second, third and fourth openings has a generally rectangular shape, wherein, when viewed in the viewing direction, the first and second openings are arranged such that their long sides are substantially parallel to a first direction and the third and fourth openings are arranged such that their long sides are substantially parallel to a second direction which is perpendicular to the first direction.

Regarding claim 6, claim 5 of U.S. Patent No. US 9,893,127 recites the organic light emitting diode display of claim 1, wherein each of the first, second, third and fourth corners is rounded.

Regarding claim 7, claim 1 of U.S. Patent No. US 9,893,127 recites the organic light emitting diode display of claim 1, wherein the cross section in which the spacer is cut in a direction parallel to the major surface of the substrate has a shape of any one of a polygon, a circle, a semicircle, and an oval.



Regarding claim 9, claim 6 of U.S. Patent No. US 9,893,127 recites the organic light emitting diode display of claim 1, wherein, when viewed in the viewing direction, the spacer comprises a center of gravity of a cross section taken parallel to the major surface of the substrate, wherein an imaginary straight line extending from the center and crossing any one of sides of the first, second, third and fourth openings forms an angle with that side, the angle being smaller than 900, wherein, when viewed in the viewing direction, two imaginary tangential lines extending from the center to any one of the first, second, third and fourth corners form an angle therebetween which is smaller than 90 .

Regarding claim 10, claim 1 of U.S. Patent No. US 9,893,127 recites the organic light emitting diode display of claim 7, wherein, when viewed in the viewing direction, the spacer comprises a center of gravity of a cross section taken parallel to the major surface of the substrate, wherein an imaginary straight line extending from the center and passing any one of the first, second, third and fourth corners passes through the corresponding opening comprising that corner.



Regarding claim 12, claim 9 of U.S. Patent No. US 9,893,127 recites the organic light emitting diode display of claim 1, further comprising an additional spacer having a cross section shape different from that of the spacer when the spacer and the additional spacer are cut in a direction parallel to the major surface of the substrate.

Regarding claim 13, claim 10 of U.S. Patent No. US 9,893,127 recites the organic light emitting diode display of claim 1, wherein the spacer is made of the same material as the pixel defining layer.

Regarding claim 14, claim 11 of U.S. Patent No. US 9,893,127 recites the organic light emitting diode display of claim 1, further comprising first, second, third and fourth light emission layers formed over the first, second, third and fourth electrodes within the first, second, third and fourth openings, respectively, wherein each light emission layer comprises an organic light emission material.



Regarding claim 16, claim 13 of U.S. Patent No. US 9,893,127 recites the organic light emitting diode display of claim 1, wherein the first, second, third and fourth openings do not comprises any area overlapping the imaginary polygon when viewed in the viewing direction.

Regarding claim 17, claim 1 of U.S. Patent No. US 9,893,127 recites the organic light emitting diode display of claim 1, wherein, when viewed in the viewing direction, the substantially entire portion of the spacer is enclosed within the imaginary polygon.

Regarding claim 18, claim 16 of U.S. Patent No. US 9,893,127 recites the organic light emitting diode display, comprising: 
a substrate comprising a major surface; a plurality of electrodes positioned over the substrate and including a first electrode, a second electrode, and a third electrode; 
a pixel defining layer positioned over the plurality of electrodes and comprising a plurality of openings, each of which is disposed over and overlaps one of the plurality of electrodes; and a spacer positioned over the pixel defining layer, wherein the pixel defined layer includes a first pixel and a second pixel, the first pixel and the second pixel each includes: 

a second opening disposed to be spaced apart from the first opening along the first direction and having the second electrode exposed therethrough; and 
a third opening disposed to be spaced apart from the first opening and the second opening, respectively, along a second direction intersecting the first direction and having a third electrode exposed therethrough, , and the plurality of openings comprises first, second, third and fourth openings overlapping the first electrodes, second  electrodes and third electrodes, 
wherein the spacer comprises at least a portion placed within an imaginary polygon defined by two third electrodes neighboring each other, and one of the first electrodes and one of the second electrodes neighboring each other,
wherein a cross section in which the spacer is cut in a direction parallel to the major surface of the substrate has a shape having a polygonal shape.  

Claim 18 of U.S. Patent No. US 9,893,127 does not recite the first and second electrodes are alternately disposed along a first column, the third electrodes are disposed along a second column, and wherein the spacer has at least one side that is not parallel to all sides of the plurality of openings.  

Kasahara teaches an organic light emitting diode display(Fig. 3), wherein the first and second electrodes(please see examiner modified Fig. 3) are alternately disposed along a 

Regarding claim 19, claim 18 of U.S. Patent No. US 9,893,127 recites the organic light emitting diode display of claim 18, wherein the pixel defining layer further comprises a receiving groove which is formed along a boundary abutting to the pixel defining layer by the spacer to receive at least a portion of the spacer.

Regarding claim 20, claim 17 of U.S. Patent No. US 9,893,127 recites the organic light emitting diode display of claim 18, wherein, each of the first, second and third openings has a generally rectangular shape, wherein, when viewed in the viewing direction, the first and second openings are arranged such that their long sides are substantially parallel to a first direction and the third opening is arranged such that their long sides are substantially parallel to a second direction which is perpendicular to the first .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 presently recites the limitation of “a cross section in which the spacer is cut in a direction parallel to the major surface of the substrate has a shape of any one of a polygon, a circle, a semicircle, and an oval” which is broader than the claim 1 limitation, from which this claim depends of “the spacer is cut in a direction parallel to the major surface of the substrate …having a polygonal 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 6, 7, 10, 11, 14, 16 and 17  is rejected under 35 U.S.C. 103 as being unpatentable over Kasahara (US 2013/0049184 A1) of record and Lee et al. (US 2015/0091785 A1).
Regarding claim 1, Kasahara teaches an organic light emitting diode display(Fig. 3, Fig. 7), comprising: 
a substrate(12) comprising a major surface(surface contacting PC); 
a plurality of electrodes(E2 of 24, ¶0036) positioned over the substrate(12); 
a pixel defining layer(IS, ¶0034) positioned over the plurality of electrodes(E2 of 24, ¶0036) and defining a plurality of openings(opening in IS with 24, ¶0048); and 
a spacer(23, ¶0032) positioned over the pixel defining layer(IS, ¶0034), 
wherein the plurality of electrodes(E2 of 24, ¶0036) comprises first electrodes, second electrodes and, third electrodes(please see examiner modified Fig. 3), 
wherein the first and second electrodes are alternately disposed along a first column, the third electrodes are disposed along a second column, and the plurality of openings(opening in IS with 24, ¶0048) comprises a first opening, a second opening, and third openings overlapping the first, second, and third electrodes, 
wherein the spacer(23, ¶0032) comprises at least a portion placed within an imaginary polygon defined by two third electrodes neighboring each other, and one of the first electrodes and one of the second electrodes neighboring each other, and 


    PNG
    media_image1.png
    943
    892
    media_image1.png
    Greyscale



Regarding claim 6, Kasahara teaches the organic light emitting diode display of claim 2, wherein each of the first, second, and third corners is rounded(Fig. 3).

Regarding claim 7, Kasahara teaches the organic light emitting diode display of claim 1, wherein a cross section in which the spacer(23, ¶0032) is cut in a direction parallel to the major surface(surface contacting PC) of the substrate(12) has a shape of any one of a polygon, a circle(Fig. 3), a semicircle, and an oval.

Regarding claim 10, Kasahara teaches the organic light emitting diode display of claim 1, wherein, when viewed in a viewing direction, the spacer(23, ¶0032) comprises a center of gravity of a cross section taken parallel to the major surface(surface contacting PC) of the substrate(12), wherein an imaginary straight line extending from 

Regarding claim 11, Kasahara teaches the organic light emitting diode display of claim 1, wherein the third openings further comprise fifth and sixth corners(please see examiner modified Fig. 3), respectively, wherein the organic light emitting diode display further comprises an additional spacer(23, ¶0032) disposed adjacent the fifth and sixth corners(please see examiner modified Fig. 3).

Regarding claim 14, Kasahara teaches the organic light emitting diode display of claim 1, further comprising first, second, and third light emission layers(EL layer of 24, ¶0037) formed over the first, second, and third electrodes(E2 of 24, ¶0036) within the first, second, and third openings(opening in IS with 24, ¶0048), respectively, wherein each light emission layer(EL layer of 24, ¶0037)  comprises an organic light emission material(¶0037).

Regarding claim 16, Kasahara teaches the organic light emitting diode display of claim 2, wherein the first, second, and third openings(opening in IS with 24, ¶0048) do not comprise any area overlapping the imaginary polygon when viewed in the viewing direction(Fig. 3).

.

Claim 4  is rejected under 35 U.S.C. 103 as being unpatentable over   Kasahara (US 2013/0049184 A1) of record and Lee et al. (US 2015/0091785 A1) as applied to claim 1, further in view of Nam (US 2015/0179719 A1).
Regarding claim 4, Kasahara teaches the organic light emitting diode display of claim 1, but is silent in regards to the pixel defining layer(IS, ¶0034) further comprises a receiving groove which is formed along a boundary abutting to the pixel defining layer(IS, ¶0034) by the spacer(23, ¶0032) to receive at least a portion of the spacer(23, ¶0032).

Nam teaches an organic light emitting diode display(Fig. 5D) wherein the pixel defining layer(160, ¶0027) further comprises a receiving groove(165, ¶0027) which is formed along a boundary abutting to the pixel defining layer(160, ¶0027) by the spacer(170, ¶0027) to receive at least a portion of the spacer(160, ¶0027).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kasahara, so that the pixel defining layer further comprises a receiving groove which is formed along a boundary abutting to the pixel defining layer by the spacer to receive at least a portion of the spacer, as taught by Nam, in order to form an auxiliary electrode for the second electrode having high .

Claim 12  is rejected under 35 U.S.C. 103 as being unpatentable over Kasahara (US 2013/0049184 A1) of record and Lee et al. (US 2015/0091785 A1) as applied to claim 1, further in view of Kim (US 2012/0313123 A1) of record.
Regarding claim 12, Kasahara teaches the organic light emitting diode display of claim 1, but is silent in regards to an additional spacer(23, ¶0032) having a cross section shape different from that of the spacer(23, ¶0032) when the spacer(23, ¶0032) and the additional spacer(23, ¶0032) are cut in a direction parallel to the major surface(surface contacting PC) of the substrate(12).

Kim teaches an organic light emitting diode display(Fig. 2) comprising an additional spacer(300 between 40a and 40b, ¶0032) having a cross section shape different from that of the spacer(300 between 20, ¶0032) when the spacer(300 between 20, ¶0032) and the additional spacer(300 between 40a and 40b, ¶0032) are cut in a direction parallel to the major surface of the substrate(100). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .

Claim 15  is rejected under 35 U.S.C. 103 as being unpatentable over Kasahara (US 2013/0049184 A1) of record and Lee et al. (US 2015/0091785 A1) as applied to claim 1, further in view of Sung et al. (US 2009/0121983 A1) of record.
Regarding claim 15, Kasahara teaches the organic light emitting diode display of claim 1, but is silent in regards to an area of the third openings is greater than that of the first openings or the second openings.

Sung teaches an organic light emitting diode display(Fig. 10) wherein an area of the third openings(365 with 370B) is greater(¶0091) than that of the first opening(365 with 370G) or the second opening(365 with 370R). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Noguchi, so that an area of the third openings is greater than that of the first openings or the second openings, as taught by Sung, in order to prevent reduction of the emission area and the aperture ratio by the interval between the emission layers(¶0097).
Claims 1-3, 5, 9, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2012/0056531 A1) as cited in the IDS of 1/11/2018 of record, in view of Kasahara and Lee (US 2013/0049184 A1) of record and Lee et al. (US 2015/0091785 A1).
Regarding claim 1, Park teaches an organic light emitting diode display(Fig. 3, Fig. 5), comprising: 
a substrate(111, ¶0058) comprising a major surface(surface contacting 114); 
a plurality of electrodes(130, ¶0049) positioned over the substrate(111, ¶0058); 
a pixel defining layer(128, ¶0049) positioned over the plurality of electrodes(130, ¶0049) and defining a plurality of openings(128a, ¶0049); and 
wherein the plurality of electrodes(130, ¶0049) comprises first electrodes, second electrodes and, third electrodes(130 corresponding to 134 in P1, 132 in P2 and 136, respectively, ¶0049), 
wherein the first and second electrodes(130 corresponding to 134 in P1 and 132 in P2, respectively, ¶0049) are alternately disposed along a first column(1st column), the third electrodes(130 corresponding to 136, ¶0049) are disposed along a second column(2nd column), and the plurality of openings(128a, ¶0049) comprises a first opening, a second opening, and third openings(128a corresponding to 134 in P1, 132 in P2 and 136, respectively, ¶0049) overlapping the first, second, and third electrodes(130 corresponding to 134 in P1, 132 in P2 and 136, respectively, ¶0049). 


Kasahara teaches an organic light emitting diode display(Fig. 3), comprising: a spacer(23, ¶0032) positioned over the pixel defining layer(IS, ¶0034), wherein the spacer(23, ¶0032) comprises at least a portion placed within an imaginary polygon defined by two third electrodes neighboring each other, and one of the first electrodes and one of the second electrodes neighboring each other, and wherein the spacer(23, ¶0032) has at least one side(wherein the spacer is circle and thus has no sides that are parallel to the opening in IS with 24)  that is not parallel to all sides of the plurality of openings(opening in IS with 24, ¶0048).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park to include a spacer positioned over the pixel defining layer, wherein the spacer comprises at least a portion placed within an imaginary polygon defined by two third electrodes neighboring each other, and one of the first electrodes and one of the second electrodes neighboring each other, and wherein the spacer has at least one side that is not parallel to all sides of the plurality of openings, as taught by Kasahara, in order to prevent distortion of the sealing substrate(¶0043).

Regarding claim 2, Park teaches the organic light emitting diode display of claim 1, 
wherein the plurality of electrodes(130, ¶0049) further comprises fifth and sixth electrodes(130 corresponding to 132 in P1 and 134 in P2, respectively, ¶0049) , -2- 111491302.2Appin No. 15/868,645 Amdt date August 7, 2020Reply to Office action of June 9, 2020 
wherein the first, second, and third openings(128a corresponding to134 in P1, 132 in P2 and 136, respectively, ¶0049) comprise first corners, second corners, and third corners, respectively, 
wherein the first, second, and third corners neighbor one another when viewed in a viewing direction perpendicular to the major surface(surface contacting 114), 
wherein the plurality of openings(128a, ¶0049) comprises fifth and sixth openings(128a corresponding to 132 in P1 and 134 in P2, respectively, ¶0049) overlapping the fifth and sixth electrodes(130 corresponding to 132 in P1 and 134 in P2, respectively, ¶0049) , respectively, when viewed in the viewing direction, wherein the organic light emitting diode display comprises first and second pixels(P1, P2), each of which comprises first, second and third sub-pixels(134, 136, 132, ¶0049), the first, second and third sub- pixels(134, 136, 132, ¶0049) configured to emit colored light having colors different from one another, 
wherein the first, third and fifth openings(128a corresponding to 134 in P1, 136, 132 in P1, respectively, ¶0049) belong to the first, second and third sub- pixels(134, 136, 132, ¶0049) of the first pixel(P1), respectively, wherein the second, another third and sixth openings(128a corresponding to 134 in P2, 136, 132 in P2, respectively, ¶0049) belong 
wherein the first, second, fifth and sixth openings(128a corresponding to 134 and 132, respectively, ¶0049) are arranged such that their long sides are substantially parallel to each other when viewed in the viewing direction, wherein the third openings(128a corresponding to 136, ¶0049) are arranged such that their long sides are substantially aligned to an imaginary straight line when viewed in the viewing direction, 
wherein the first corners are diagonally disposed, and the second and third corners are diagonally disposed(Fig. 3).  

Regarding claim 3, Park teaches the organic light emitting diode display of claim 2, wherein, but is silent in regards to when viewed in the viewing direction, the spacer does not comprise a portion disposed between the first and second openings, between the first and third openings, between the second openings or between the third openings.  

Kasahara teaches an organic light emitting diode display(Fig. 3), wherein, when viewed in the viewing direction, the spacer(23, ¶0032) does not comprise a portion disposed between the first and second openings, between the first and third openings, between the second openings or between the third openings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park so that when viewed in the viewing direction, the spacer does 


Regarding claim 5, Park teaches the organic light emitting diode display of claim 1, wherein each of the first, second, and third openings(128a corresponding to 134 in P1, 132 in P2 and 136, respectively, ¶0049) has a generally rectangular shape, wherein, when viewed in a viewing direction, the first and second openings(128a corresponding to 134 in P1, 132 in P2, respectively, ¶0049) are arranged such that their long sides are substantially parallel to a first direction(H) and the third openings(128a corresponding to 136, respectively, ¶0049) are arranged such that their long sides are substantially parallel to a second direction(V) which is perpendicular to the first direction(H).  

Regarding claim 9, Park teaches the organic light emitting diode display of claim 2, but is silent in regards to, when viewed in the viewing direction, the spacer comprises a center of gravity of a cross section taken parallel to the major surface(surface contacting 114) of the substrate(111, ¶0058), wherein an imaginary straight line extending from the center and crossing any one of sides of the first, second, and third openings forms an angle with that side, the angle being smaller than 90°, wherein, when viewed in the viewing direction, two imaginary tangential lines -4-Reply to Office action of June 9, 2020 extending from 
Kasahara teaches an organic light emitting diode display(Fig. 3), when viewed in the viewing direction, the spacer(23, ¶0032) comprises a center of gravity of a cross section taken parallel to the major surface(surface contacting PC) of the substrate(12), wherein an imaginary straight line extending from the center and crossing any one of sides of the first, second, and third openings forms an angle with that side, the angle being smaller than 90°, wherein, when viewed in the viewing direction, two imaginary tangential lines  extending from the center to any one of the first, second, and third corners form an angle therebetween which is smaller than 90°(Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park so that when viewed in the viewing direction, the spacer comprises a center of gravity of a cross section taken parallel to the major surface of the substrate, wherein an imaginary straight line extending from the center and crossing any one of sides of the first, second, and third openings forms an angle with that side, the angle being smaller than 90°, wherein, when viewed in the viewing direction, two imaginary tangential lines -4-Reply to Office action of June 9, 2020 extending from the center to any one of the first, second, and third corners form an angle therebetween which is smaller than 90°, as taught by Kasahara, in order to prevent distortion of the sealing substrate(¶0043).



Regarding claim 18, Park teaches an organic light emitting diode display, comprising: 
a substrate(111, ¶0058) comprising a major surface(surface contacting 114); 
a plurality of electrodes(130, ¶0049) positioned over the substrate(111, ¶0058) and including a first electrode(130 corresponding to 132, ¶0049), a second electrode(130 corresponding to 134, ¶0049), and a third electrode(130 corresponding to 136, ¶0049); 
a pixel defining layer(128, ¶0049) positioned over the plurality of electrodes(130, ¶0049) and defining a plurality of openings(128a, ¶0049), each of which is disposed over and overlaps one of the plurality of electrodes(130, ¶0049); and 
wherein the pixel defining layer(128, ¶0049) includes a first pixel(P1) and a second pixel(P2), the first pixel(P1) and the second pixel(P2) each includes: 
a first opening(128a corresponding to 132, ¶0049) disposed along a first direction(V) and having the first electrode(130 corresponding to 132, ¶0049)  exposed therethrough; 

a third opening(128a corresponding to 136, ¶0049) disposed to be spaced apart from the first opening(128a corresponding to 132, ¶0049) and the -6-Reply to Office action of June 9, 2020second opening(128a corresponding to 134, ¶0049), respectively, along a second direction(H) intersecting the first direction(V) and having the third electrode(130 corresponding to 136, ¶0049) exposed therethrough, 
wherein the first and second electrodes(130 corresponding to 134 in P1 and 132 in P2, respectively, ¶0049) are alternately disposed along a first column(1st column), and the third electrodes(130 corresponding to 136, ¶0049) are disposed along a second column(2nd column), and the plurality of openings(128a, ¶0049) comprises a first opening, a second opening, and third openings(128a corresponding to 132, 134 and 136, respectively, ¶0049) overlapping the first, second, and third electrodes(130 corresponding to 132, 134 and 136, respectively, ¶0049). 

Park is silent in regards to a spacer positioned over the pixel defining layer(128, ¶0049), wherein the spacer comprises at least a portion placed within an imaginary polygon defined by two third electrodes(130 corresponding to 136, ¶0049) neighboring each other, and one first electrode(130 corresponding to 132, ¶0049)  and one second electrode(130 corresponding to 134, ¶0049)  neighboring each other, wherein a cross 
Kasahara teaches an organic light emitting diode display(Fig. 3), comprising: a spacer(23, ¶0032) positioned over the pixel defining layer(IS, ¶0034), wherein the spacer(23, ¶0032) comprises at least a portion placed within an imaginary polygon defined by two third electrodes neighboring each other, and one of the first electrodes and one of the second electrodes neighboring each other, and wherein the spacer(23, ¶0032) has at least one side(wherein the spacer is circle and thus has no sides that are parallel to the opening in IS with 24)  that is not parallel to all sides of the plurality of openings(opening in IS with 24, ¶0048).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park to include a spacer positioned over the pixel defining layer, wherein the spacer comprises at least a portion placed within an imaginary polygon defined by two third electrodes neighboring each other, and one of the first electrodes and one of the second electrodes neighboring each other, and wherein a cross section in which the spacer is cut in a direction parallel to the major surface of the substrate has a shape having at least one side that is not parallel to all sides of the plurality of openings, as taught by Kasahara, in order to prevent distortion of the sealing substrate(¶0043).



Regarding claim 20, Park teaches the organic light emitting diode display of claim 18, wherein, each of the first, second and third openings(128a corresponding to 134 in P1, 132 in P2 and 136, respectively, ¶0049) has a generally rectangular shape(Fig. 3), wherein, when viewed in a viewing direction, the first and second openings(128a corresponding to 134 in P1, 132 in P2, respectively, ¶0049) are arranged such that their long sides are substantially parallel to a first direction(H) and the third openings(128a corresponding to 136, respectively, ¶0049) are arranged such that their long sides are substantially parallel to a second direction(V) which is perpendicular to the first direction(H), and the spacer comprises a center of gravity of a cross section taken parallel to the major surface(surface contacting 114) of the substrate(111, ¶0058).

Park is silent in regards to an imaginary straight line extending from the center and crossing any one of sides of the first, second and third openings forms an angle with 

Kasahara teaches an organic light emitting diode display(Fig. 3), when viewed in the viewing direction, the spacer(23, ¶0032) comprises a center of gravity of a cross section taken parallel to the major surface(surface contacting PC) of the substrate(12), wherein an imaginary straight line extending from the center and crossing any one of sides of the first, second, and third openings forms an angle with that side, the angle being smaller than 90°, wherein, when viewed in the viewing direction, two imaginary tangential lines  extending from the center to any one of the first, second, and third corners form an angle therebetween which is smaller than 90°(Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park so that when viewed in the viewing direction, the spacer comprises a center of gravity of a cross section taken parallel to the major surface of the substrate, wherein an imaginary straight line extending from the center and crossing any one of sides of the first, second, and third openings forms an angle with that side, the angle being smaller than 90°, wherein, when viewed in the viewing direction, two imaginary tangential lines -4-Reply to Office action of June 9, 2020 extending from the center to any one of the first, second, and third corners form an angle therebetween which is smaller than 90°, as taught by Kasahara, in order to prevent distortion of the sealing substrate(¶0043).

 Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2012/0056531 A1) as cited in the IDS of 1/11/2018, of record, Kasahara (US 2013/0049184 A1) of record and Lee et al. (US 2015/0091785 A1) as applied to claim 8, above further in view of Nam (US 2015/0179719 A1) of record.
Regarding claim 19, Park, in view of Kasahara and Lee, teaches the organic light emitting diode display of claim 18, but is silent in regards to the pixel defining layer(128, ¶0049) further comprises a receiving groove which is formed along a boundary abutting to the pixel defining layer(128, ¶0049) by the spacer to receive at least a portion of the spacer.  

Nam teaches an organic light emitting diode display(Fig. 5D) wherein the pixel defining layer(160, ¶0027) further comprises a receiving groove(165, ¶0027) which is formed along a boundary abutting to the pixel defining layer(160, ¶0027) by the spacer(170, ¶0027) to receive at least a portion of the spacer(160, ¶0027).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park, so that the pixel defining layer further comprises a receiving groove which is formed along a boundary abutting to the pixel defining layer by the spacer to receive at least a portion of the spacer, as taught by Nam, in order to form an auxiliary electrode for the second electrode having high resistance in the related art, resistance of the second electrode may be reduced, a driving voltage of an .
Claims 1, 7, 10, 13, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Umeda et al. (US 2012/0025182 A1) as cited in the IDS of 1/11/2018 of record and Lee et al. (US 2015/0091785 A1).
Regarding claim 1, Umeda teaches an organic light emitting diode display(Figs. 6a, 3d), comprising: 
a substrate(31a, ¶0155) comprising a major surface; 
a plurality of electrodes(31a, ¶0103) positioned over the substrate(31a, ¶0155); 
a pixel defining layer(36a, ¶0103) positioned over the plurality of electrodes(31a, ¶0103) and defining a plurality of openings(200, ¶0155), each of which is disposed over and overlaps one of the plurality of electrodes(31a, ¶0103); and 
a spacer(37a, ¶0155) positioned over the pixel defining layer(36a, ¶0103), 
wherein the plurality of electrodes(31a, ¶0103) comprises first, second and  third electrodes(first, second and third electrodes, 31a, corresponding to first, second, third and fourth openings corresponding to 200, please see examiner modified Fig. 6a), 
wherein the first and second electrodes are alternately disposed along a first column, the third electrodes are disposed along a second column, and the plurality of openings(200, ¶0155) comprises first, second, third and fourth openings(200, ¶0155) overlapping the first, second, third and fourth electrodes(31a, ¶0103),  

wherein a cross section in which the spacer(37a, ¶0155) is cut in a direction parallel to the major surface of the substrate has a shape having at least one side(wherein the spacer is circle and thus has no sides that are parallel to the opening 200)  that is not parallel to all sides of the plurality of openings(200, ¶0155).
 .

    PNG
    media_image2.png
    313
    646
    media_image2.png
    Greyscale



Umeda does not teach the spacer has a shape having a polygonal shape.  However, Umeda teaches the spacer(37a, ¶0155) has a circular cross section.  Lee teaches a polygonal structure of octagon is similar to a circle(¶0018).  Accordingly, the spacer 

Regarding claim 7, Umeda teaches the cross section in which the spacer(37a, ¶0155) is cut in a direction parallel to the major surface of the substrate(31a, ¶0155) has a shape of any one of a polygon, a circle, a semicircle, and an oval(¶0156).

Regarding claim 10, Umeda teaches when viewed in the viewing direction, the spacer(37a, ¶0155) comprises a center of gravity of a cross section taken parallel to the major surface of the substrate(31a, ¶0155), wherein an imaginary straight line extending from the center and passing a corner from among the first, second and third corners passes through the corresponding opening comprising that corner(please see examiner modified Fig. 6a).

Regarding claim 13, Umeda teaches the spacer(37a, ¶0155) is made of the same material as the pixel defining layer(36a, ¶0103).

Regarding claim 14, Umeda teaches first, second, third and fourth light emission layers(150, ¶0127) formed over the first, second and third electrodes(31a, ¶0103) 

Regarding claim 16, Imamura teaches the organic light emitting diode display of claim 2, wherein the first, second and third fourth openings(200, ¶0155) do not comprises any area overlapping the imaginary polygon when viewed in the viewing direction(please see examiner modified Fig. 6a).

Regarding claim 17, Umeda teaches when viewed in the viewing direction, the substantially entire portion of the spacer(37a, ¶0155) is enclosed within the imaginary polygon(please see examiner modified Fig. 6a).

Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 8, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the cross section has a trapezoidal shape”.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161.  The examiner can normally be reached on M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892